Atkinson and Gilbert, JJ.,
dissenting. The act of the General Assembly (Ga. Laws 1915, p. 134, sec. 6) creating the municipal court of Savannah provides, as shown in the .majority opinion, that “the chief judge of said court must have practiced law for five years or more,” and that “No such judge or chief judge shall hold any other public office of honor, trust, or profit, or practice as an attorney or counsellor at law, hid each judge of said court shall devote his whole time and capacity, so far as public interests demand, to the duties of his particular office as prescribed by law.” (Italics ours.) It is admitted that the respondent has not practiced law for the required length of time, unless the time of his service as a judge on the municipal court is included in the calculation. The language of the act is unambiguous. It is so clear that there is no need for construction. If the respondent can not practice law while a member of the bench, his services as a judge obviously can not be construed as practicing law.